Title: To James Madison from Elias Vander Horst, 28 February 1806 (Abstract)
From: Horst, Elias Vander
To: Madison, James


                    § From Elias Vander Horst. 28 February 1806, Bristol. “Since my last respects to you of the 15. of Septr, ⅌ the Ship Bristol Trader, Captn. Phelps, Via New-York, I have been honored with your Circulars of the 1st. & 12th of July, also with Copy of the Laws passed at the last Session of Congress, to which I have paid the necessary attention.
                    “On my entering on my Consular Office in the Year 1792. I gave a Bond in a large penalty with the most solid & ample Security for the due performance of all the duties of it, and, as I am happy to say that security is not at present less firm, nor I presume the Obligation less binding, than it was at that period, I am much concerned to observe by your Circular of the 1st. of July, that another bond to the same effect but in a shape some what different is now required of me, and which consequently places me in an awkward and painful situation, for although I do not suppose that I should meet with very great difficulty in procuring the Security demanded, yet, as it cannot fail to lay me under a serious & irksome obligation to a friend, I should certainly, on that Acct. wish to avoid it, especially when I consider that the Bond required is for the fulfilment of the duties of an Office, which after having held it for nearly fourteen Years under the most Zealous & constant exertion on my part, has produced me little more than trouble & expence, of which indeed, I can with great truth say, I have hitherto had a very large portion; however, if under present circumstances & after these remarks, which I have taken the liberty to make (& which I trust your Kindness will excuse) such a Bond should still be deemed necessary, I must beg you will have the goodness to favor me with the form of it and at the same time say (for my governmt.) whether it must be on stamped Paper or not,

and on its receipt I shall give it due attention & will then either execute & transmit it to you or beg leave to resign my Office.
                    “I further note that I am directed not to exceed Five Dollars or 22s 6 Stg, ⅌ Annm. for purchasing & transmitting to your Department, News-papers, or Pamphlets on the subject of epidemical disorders and quarantine regulations—but to show you how very inadequate this sum is to the purpose, it may not be improper for me just to inform you, that the cost of a daily News paper alone here is eight Guineas ⅌ Annm.—a weekly one 26s & a London price Current £2:6s.—News papers & price Currents I have hitherto occasionally sent to your Office free of expence, and I shall still continue to do so as opportunities may occur. I will likewise attend to your instructions respecting Pamphlets, should any of the discription you have mentioned be hereafter published with my District.
                    “My worthy friend Doctr. Fothergill (late of Bath but now of Philadelphia) has just favored me with a Manuscript Copy of a small tract w[r]itten by himself in Septr. last, chiefly on the subject of preventing pestilential contagion. I understand it has not been regularly published but that some extracts from it have appeared in an American Paper called “Poulsons American Advertizer.” I however hope that it has ’ere now not only been printed but as widely circulated as possible, being fully persuaded that it would be productive of the most Salutary & beneficial effects, especially, if it should receive the Countenance of the Government, and which (if I may be permitted to offer an opinion) I think it highly deserves, as no poisonous Drugs, under the soft but delusive appellation, of Medicines, are offered, nor any mystery to bewilder the understanding introduced, but Nature, under the Aid of that alone which is friendly to her, and not of that, which is destructive to Life (which is however, but too often the case) is left to her own unerring incessant efforts, uninterrupted & undivided to repel the contagion or to remove the cause of that Malady which threatens her distruction, and to which such numbers have fallen victims.
                    “Herewith I beg leave to hand you the Accts. of Imports & Exports & American Vessels within my District, for the half year ending the 31t. of Decr. last likewise a few of our latest News-papers & a London Price Current, to which please be referred for what is passing here of a Public nature.
                    “The members of our New Administration are rather Popular, and I hope will be more inclined to Peace than their late predecessors in Office were, not perhaps so much from superior virtue or wisdom, as from that necessity which appears to me at present loud & importunate in its call, and which I therefore can hardly think, inclination, however strong, will be able much longer effectually, to resist.”
                    Adds in a postscript: “The last report or State of the Bristol Infirmary also accompanies this Letter made up to the end of Decr. 1804.”
                